
	

114 HR 5276 IH: No Bailouts for State, Territory, and Local Governments Act
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5276
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Barr (for himself, Mr. Pittenger, Mr. Stewart, Mrs. Blackburn, Mr. Rokita, Mr. Yoder, Mr. Harris, Mr. Yoho, Mr. Jenkins of West Virginia, Mr. Meadows, Mr. Bridenstine, Mr. Stutzman, Mr. Pompeo, Mr. Mulvaney, Mr. Brat, Mr. Jody B. Hice of Georgia, Mr. Rice of South Carolina, Mr. Byrne, Mr. Walker, Mr. Fincher, Mr. Grothman, Mr. Babin, Mr. Austin Scott of Georgia, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the provision of Federal funds to State, territory, and local governments for payment
			 of obligations, to prohibit the Board of Governors of the Federal Reserve
			 System from financially assisting State and local governments, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the No Bailouts for State, Territory, and Local Governments Act. 2.Prohibition on the use of Federal funds to pay State and local obligations (a)In generalNotwithstanding any other provision of law, no Federal funds may be used to purchase or guarantee obligations of, issue lines of credit to, or provide direct or indirect grants-in-aid to any State government, municipal government, local government, or county government which, on or after January 1, 2013, has filed for bankruptcy, has defaulted on its obligations, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government, if such purchase, guarantee, extension of credit, or grant is made for the purpose of assisting the government in—
 (1)avoiding defaulting on the payment of principal or interest due on an obligation of the government; or
 (2)curing such a default. (b)Limit on Use of Borrowed FundsThe Secretary of the Treasury shall not, directly or indirectly, use general fund revenues or funds borrowed pursuant to title 31, United States Code, to purchase or guarantee any asset or obligation of any State government, municipal government, local government, or county government, or otherwise to assist such government entity, if, on or after January 1, 2013, that State government, municipal government, or county government has filed for bankruptcy, defaulted on its obligations, is at risk of defaulting, or is likely to default, absent such assistance from the United States Government, if such purchase, guarantee, extension of credit, or grant is made for the purpose of assisting the government in—
 (1)avoiding defaulting on the payment of principal or interest due on an obligation of the government; or
 (2)curing such a default. (c)Prohibition on Federal Reserve assistanceNotwithstanding any other provision of law, the Board of Governors of the Federal Reserve System shall not provide or extend to, or authorize with respect to, any State government, municipal government, local government, county government, or other entity that has taxing authority or bonding authority, any funds, loan guarantees, credits, or any other financial instrument or other authority, including the purchasing of the bonds of such State, municipality, locality, county, or other bonding authority, or to otherwise assist such government entity under any authority of the Board of Governors, if such purchase, guarantee, extension of credit, or grant is made for the purpose of assisting the government in—
 (1)avoiding defaulting on the payment of principal or interest due on an obligation of the government; or
 (2)curing such a default. (d)LimitationSubsections (a) through (c) shall not apply to Federal assistance provided in response to a natural disaster.
 (e)State definedFor purposes of this section, the term State means any of the several States, the District of Columbia, and any territory or possession of the United States.
			
